Citation Nr: 1813997	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disability, claimed as torn ligament in the right leg.

2.  Entitlement to service connection for a gastrointestinal disability (other than a hiatal hernia and gastroesophageal reflux disease), including diverticulitis and colonic polyps, to include as secondary to a claimed abortion procedure and medications for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims for entitlement to service connection for a right leg disability and a stomach condition.  The Board remanded the Veteran's claims in March 2016 for further development.

The Veteran initially claimed service connection for stomach problems, which was denied by the RO.  What constitutes a claim is not limited by a lay veteran's assertion of her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In October 2016, the RO awarded the Veteran service connection for hiatal hernia and gastroesophageal reflux disease.  However, she had also been diagnosed as having diverticulitis and colonic polyps, and the issue of service connection for these conditions remains on appeal.

The issue of entitlement to service connection for gastrointestinal disability (other than a hiatal hernia and gastroesophageal reflux disease), including diverticulitis and colonic polyps, to include as secondary to medications for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record does not demonstrate a diagnosis of a right leg disability.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability are not satisfied.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for a Right Leg Disability

The Veteran asserts that during a field trip in service, while wearing full gear, she slipped on a rock and fell at which time she injured her right leg; she could not move her leg and was seen in sick call; and she was told that she had a pulled ligament in the leg.  She stated that she still has problems with her leg and has to use a cane.  See VA Form 9, dated April 22, 2014.

The Board finds that service connection is not established because the evidence of record does not demonstrate a current diagnosis of a right leg disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  For VA purposes, a "current diagnosis" is a diagnosis that existed when the claim was raised or was made during the pendency of the appeal.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran underwent VA Knee and Hip examinations in May 2016.  She reported that she injured her right hip while in service in 1975 when she slipped on a rock and fell, and has had intermittent right hip pain over the years.  She stated that she did not injure her right knee or right leg while in service and that she does not have any current problems with her right knee or leg.  The examiner concluded that examination of the Veteran's right knee and right hip were normal and that there was no pathology or diagnosis for the knee or hip.  

To the extent the Veteran may experience symptoms in her right leg, symptoms alone, without underlying pathology, does not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).  There was no diagnosis of pathology associated with her reported symptoms.  The Board has considered the Veteran's assertion that he has a current right leg disorder; however, the Board finds the informed medical opinion of VA examiner more probative.  Further, whether her stated right leg symptoms represent an underlying right leg pathology is a question that is inherently medical in nature.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, the Veteran's assertion that that her symptoms represent an underlying right leg pathology is not competent.

Without a current diagnosis of a right leg disability, service connection cannot be granted.  See McClain, 21 Vet. App.at 321 (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  The Board finds that the preponderance of the evidence shows that the Veteran has not had a diagnosis of a right leg disability at any time during the pendency of this claim.  Shedden v. Principi, 381 F.3d 1163 1166-67 (Fed. Cir. 2004).  Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and service connection for a right leg disability is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right leg disability is denied.


REMAND

Although the Board regrets further delay, the Veteran's claim of entitlement to service connection for a gastrointestinal disability (other than a hiatal hernia and gastroesophageal reflux disease) must be remanded for further development in accordance with the terms of the March 2016 remand to ensure that there is a complete record upon which to decide her claim, so that she is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The March 2016 remand directed the AOJ, in part, to obtain an addendum opinion concerning the etiology of the Veteran's claim for service connection for a gastrointestinal disability, readjudicate the remanded claim, and furnish a supplemental statement of the case (SSOC) if the benefits sought were not granted.  The Veteran was provided with an addendum opinion in October 2016 for her claim.  The VA addendum opinion found no link between the Veteran's medications for PTSD and her diverticulitis.  The addendum opinion did not address whether the Veteran's claimed abortion procedure in 1976 is linked to her  diverticulitis as directed in the Board's remand.  Further, no opinion was provided concerning the Veteran's colonic polyps.

Thus, the October 2016 medical opinion was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, 22 Vet. App. at 104 (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board finds that an addendum medical opinion is necessary, as described below.

Additionally, prior to returning to the Board, the Veteran's claim for service connection for a gastrointestinal disability was not readjudicated and she was not furnished with an SSOC concerning her claim.  On remand, the Veteran's claim should be readjudicated and she should be provided with an SSOC concerning her claim if it remains denied.  Her updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2016, forward.

2.  Thereafter, return the claims file to the VA examiner who provided the October 2016 addendum opinion, or another appropriate examiner, for an addendum opinion.  

The examiner must provide opinions as to the following:

(a)  Whether the Veteran's diverticulitis is at least as likely as not (50 percent probability or more) related to the claimed abortion procedure she underwent in March 1976.

(b) Whether the Veteran's colonic polyps are at least as likely as not (50 percent probability or more) related to the claimed abortion procedure she underwent in March 1976.

(c) Whether the Veteran's colonic polyps are at least as likely as not (50 percent probability or more) proximately due to, or chronically aggravated by, a service-connected disability, specifically to include due to medications taken for PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, review the addendum opinion to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion.

4.  Finally, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


